DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to reinforcement device, classified in A61B17/12163.
II. Claims 19 and 20, drawn to a method of deploying a reinforcement device, classified in A61B17/12145.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the reinforcement device can be used in a different process such as being deployed in another body organ such as a fallopian tube. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their classification;
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Steven Stupp on 8/16/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claim 1, line 3 recites “a given mesh element” should be “each given mesh element of the mesh elements” for proper antecedent basis.
Claim 1, line 6 recites “a given connector” should be “each given connector of the one or more connectors” for proper antecedent basis. 
Claims 5 and 6 recite “the opening of the sack” which should be “the opening” for proper antecedent basis. The opening recited in claim 1 is an opening defined by a border and is not claimed as an opening of the sack. 
Claim 7 recites “of openings defined by borders” should be “of the openings defined by the borders”.  Currently there is no article before the noun which is grammatically in correct.
Claim 11 recites “brained” which appears to be a typographical error and should be “braided”. 
Claim 18, lines 3-4 recites “a tube” should be “the tube” for proper antecedent basis. 
Claims 2-4, 8-10, 12-17 are objected to based on dependency from claim 1.
Although understood these claims should be corrected for proper grammar and/or antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an orientation along a normal direction perpendicular to the opening” in line 4. It is unclear if the direction is “normal” to the perpendicular direction of the opening or if the direction is the normal direction which is perpendicular to the opening. For Examination purposes the direction is interpreted as the direction normal to the opening. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 2 does not further limit the claim from which it depends.  Claim 1 recites “mesh elements”, and thus requires the mesh elements comprising two elements as the term is plural.  Claim 2, which depends on claim 1, simply recites the mesh elements comprise two mesh elements and thus does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboytes (US2018/0036012). 
Regarding claim 1, Aboytes discloses a reinforcement device, comprising: 
5mesh elements (petal-like portions 3725, Paragraph [0211], Fig. 37A) arranged in a sequence and spatially offset from each other along a sequence direction (see Fig. 37A, the portions 3725 are arranged in a sequence and separated by a distance), wherein a given mesh element comprises a sack (the portions 3725 are petal shaped and therefore interpreted as a sack) having a mesh wall (wall of the bodies 8 and 11), an opening defined by a border (opening of the petals defined as the border of the petals; see also 37B which shows the petals are bended or curved to form a spherical shape, Paragraphs [0212], [0215]), and an orientation along a normal direction perpendicular to the opening (orientation of the mesh element along a normal direction perpendicular to the opening is interpreted as shown in annotated Fig. 37A), and 
one or more connectors (suture strand 3735), wherein a given connector has a length (length of suture 3735, see Fig. 37A) and is 10mechanically coupled to adjacent mesh elements in the sequence (see Fig. 37A), and 
wherein the one or more connectors are configured to allow the orientation of the given mesh element to change (joint 3779 of the suture 3735 allows the freedom of motion of the petals 3725, Paragraph [0215]), independent of orientations of a remainder of the mesh elements (capable of orienting only one side of the articulation joint 3779, Paragraph [0215]), by rotating about a longitudinal direction in a plane of the opening and perpendicular to the orientation (articulation joint 3779 allows for freedom of motion and would be able to rotate about a longitudinal direction in the plane of the opening and perpendicular to the orientation).  

    PNG
    media_image1.png
    172
    450
    media_image1.png
    Greyscale

15Regarding claim 2, Aboytes discloses the reinforcement device of claim 1, wherein the mesh elements comprise two mesh elements (see annotated Fig. 37A-2, Paragraph [0214]).  It is noted that the claim recites “comprise” and thus could have additional elements; the claim does not limit the mesh elements to “consisting” of only two mesh elements.
Regarding claim 3, Aboytes discloses the reinforcement device of claim 1, wherein, in an initial state of the reinforcement device (the initial state is interpreted as the expanded state as shown in Fig. 37B), adjacent mesh elements in the sequence have different orientations (the orientations of the petals 3725 change to overlap each other, Paragraph [0212]).  
Regarding claims 4, Aboytes discloses the reinforcement device of claim 3, wherein the different orientations are 20approximately opposite from each other (where the petals 3725 of segment 2790 form a spherical shape inside the petals 3725 of section 3791, where this movement would require the orientations of some of the petals 3725 to be opposite of other petals 3725, see Fig. 37B). 
Regarding claim 5, Aboytes discloses the reinforcement device of claim 1, wherein a first mesh element in the mesh elements is configured to nest inside the sack of a second mesh element in the mesh elements via the opening of the sack in the second mesh element (petals 3725 overlap each other in the aneurysm as shown in Fig. 37B, Paragraph [0212]).  
Regarding claim 6, Aboytes discloses the reinforcement device of claim 5, wherein the first mesh element and the 25second mesh element in the mesh elements are configured to nest inside the sack of a third mesh element in the mesh elements via the opening of the sack in the third mesh element (petals 3725 are intended to overlap each other in the aneurysm as shown in Fig. 37B, Paragraph [0212]; where two petals 3725 are capable of nesting inside one of the other petals 3725).  
Regarding claim 9, Aboytes discloses the reinforcement device of claim 1, wherein the sack has an initial shape comprising: a concave shape (petal shape is concave, at least by forming a spherical shape, see Fig. 37B).  
Regarding claim 10, Aboytes discloses the reinforcement device of claim 9, wherein the initial shape is configured to conform to a shape of an aneurysm sack or the aneurysm neck of an aneurysm when the 10given mesh element is in contact with the aneurysm sack or the aneurysm neck (expanded configuration of Fig. 37B is for deployment within an aneurysm, Paragraph [0210]).  
Regarding claim 11, Aboytes discloses the reinforcement device of claim 1, wherein the mesh elements are woven (Paragraph [0211] teaches the petals being a mesh; where a mesh is defined as “a woven material” by merriam-webster dictionary, see reference U on the PTO-892).  
Regarding claim 12, Aboytes discloses the reinforcement device of claim 1, wherein the mesh elements comprise one or more of: nitinol (Paragraph [0228]).  
15Regarding claim 13, Aboytes discloses the reinforcement device of claim 1, wherein the one or more connectors are radiopaque (radiopaque coil over suture strand 3735, Paragraph [0213]).
Regarding claim 14, Aboytes discloses the reinforcement device of claim 1, wherein the one or more connectors have a curved shape (strand 3735 has a curved shape throughout the length of the device or at least at the end 3776, see Fig. 37A, Paragraph [0216]).  
Regarding claim 15, Aboytes discloses the reinforcement device of claim 1, wherein the one or more connectors 20comprise: a coil (radiopaque coil over the suture strand 3735, Paragraph [0213]).  
Regarding claim 16, Aboytes discloses the reinforcement device of claim 1, wherein the given connector is mechanically coupled to the given mesh element by a tubular band (marker bands 3794, 3742, 3795, 3744, Paragraph [0214]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes (US2018/0036012).
Regarding claim 7, Aboytes discloses the reinforcement device of claim 1; yet, is silent regarding wherein at least two of the mesh elements have different sizes. Aboytes according to the embodiment of Figs. 34A-34B teaches the petals 3425 have a variety of different sizes or diameters (Paragraph [0203]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the mesh elements (petals) to have different sizes as taught by the embodiment of Fig. 34A-34B in order to have the petals substantially fill the interior region of another portion of the device to fit the size and shape of a unique aneurysm (Paragraph [0203]).  Further, as Aboytes teaches medical device 3700 shown in figures 37A and B can include the same or similar features and functions as described for other embodiments (Paragraph [0220]), one of ordinary skill in the art would have a reasonable expectation of success.  
Regarding claim 8, Aboytes discloses the reinforcement device of claim 1; yet, is silent regarding wherein the one or more connectors have a 5lower stiffness than the mesh elements. Aboytes teaches the stiffness of the petals 3725 is a result effective variable, selected based on its use in filling or framing an aneurysm (Paragraph [0224]) and further teaches the suture 3735 being flexible for articulation (Paragraph [0214]). It would have been obvious to one having ordinary skill in the art to change the stiffness of the connector to have a lower stiffness than the mesh elements based on the size and shape of the aneurysm. As the it would have been obvious to modify the stiffness of the mesh elements, the relation to the stiffness to the connector would also change. Therefore, the claimed limitation is considered at least obvious to one of ordinary skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).
Regarding claim 17, Aboytes discloses the reinforcement device of claim 16; yet, is silent regarding wherein the tubular band is radiopaque. Aboytes according to the embodiment of Fig. 14A-14B teaches radiopaque marker bands to navigate the device to the implantation site (the band 1440 can be radiopaque marker; Paragraph [0138], [0139]). It would have been obvious to one having ordinary skill in the art to have modified the marker bands of the embodiment of Fig. 37A-37B to be radiopaque as taught by the embodiment of Fig. 14A-14B in order to facilitate imaging of the occlusion device during delivery to the treatment site and/or subsequent to implantation (Paragraph [0139]).  Further, as Aboytes teaches medical device 3700 shown in figures 37A and B can include the same or similar features and functions as described for other embodiments (Paragraph [0220]), one of ordinary skill in the art would have a reasonable expectation of success.  
Regarding claim 18, Aboytes discloses the reinforcement device of claim 1, wherein the reinforcement device is 25configured for deployment using a catheter (Paragraph [0005 0007]); yet, silent regarding the catheter deploying the device via a cable or a tube; and wherein a first mesh element is configured to detachably couple to the cable or a tube. Aboytes according to the embodiment of Figs. 14A-14B teaches the use of an insertion portion 1402 within the catheter (see Fig. 14B, Paragraph [0136]) and is configured to be disconnected from the occlusion device 1410 (Paragraph [0136]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the embodiment of Fig. 37A-37B to be delivered by a cable that is disconnected from the device as taught by the embodiment of Fig. 14A-14B in order to releasably deliver the occlusion device to into the sac of the aneurysm (Paragraph [0150]).  Further, as Aboytes teaches medical device 3700 shown in figures 37A and B can include the same or similar features and functions as described for other embodiments (Paragraph [0220]), one of ordinary skill in the art would have a reasonable expectation of success.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771